Name: COMMISSION REGULATION (EC) No 709/97 of 22 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 105/2 EN Official Journal of the European Communities 23 . 4 . 97 COMMISSION REGULATION (EC) No 709/97 of 22 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3 ) thereof, Whereas Regulation (EC) No 3223/94 lays down , pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 23 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . I1) OJ No L 325, 14. 12 . 1996, p. 5. 0 OJ No L 387, 31 . 12 . 1992, p. 1 . ( 4 OJ No L 22, 31 . 1 . 1995, p. 1 . 23 . 4. 97 EN Official Journal of the European Communities No L 105/3 ANNEX to the Commission Regulation of 22 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 20 052 123,5 204 98,4 212 109,5 624 125,2 999 114,1 0707 00 15 052 93,8 999 93,8 0709 90 75 052 112,0 999 112,0 0805 10 11 , 0805 10 15, 0805 10 19 052 43,7 204 42,3 212 61,8 220 32,9 400 38,0 448 26,1 600 46,7 624 44,3 625 36,3 999 41,3 0805 30 20 400 73,6 528 66,1 600 67,3 999 69,0 0808 10 61 , 0808 10 63, 0808 10 69 052 56,7 060 49,4 388 80,3 400 93,2 404 105,2 508 72,9 512 63,7 524 81,7 528 63,2 804 102,7 999 76,9 0808 20 37 388 68,4 512 65,3 528 77,3 999 70,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin '.